 In the Matter of H. W. BYRON, V. J. BYRON, J. W. BYRON, AND ,S. T.BYRON, PARTNERS, TRADING,AND DOING BUSINESS As THE MERCERSBURGTANNERY,andINTERNATIONAL FUR & LEATHER WORKERS UNION OFTHE UNITED STATES AND CANADA, C. I. O.Case No. R-5170.-Decided April 28, 1943Lane, Bushong, & Byron,byDavid W. Byron,of Hagerstown, Md.,for the Company.Mr. Dale Zysman,of New York City, for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Fur & Leather WorkersUnion of the United States and Canada, affiliated with the C. I. O.;herein called the Union, alleging that a question affecting commercehas arisen concerning the representation of employees of H. W. Byron,V. J. Byron, J. W. Byron, and S. T: Byron, Partners, trading and do-ing business as The Mercersburg Tannery, Mercersburg, Pennsylvania,herein' called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before S. CraigCarnes, Trial Examiner.Said hearing was held at Mercersburg,Pennsylvania, on April 13, 1943.The Company and the Union ap-peared, participated, and were afforded full opportunity tobe heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Mercersburg Tannery is a partnershipconsistingof II.W.Byron, V. J. Byron, J. W. Byron; and S. T. Byron. The Company49 N. L.R. B., No 282021 THE MERC'ERSBUiRG TANNERY203has its principal office and place of business at Mercersburg,Pennsyl-vania, andis engagedin the tanning and sale of leather for leatherproducts.During the year 1942, the Company purchased raw ma-terials, consisting of raw hides,tanning materials,and other tanningsupplies, valued at approximately$338,000, approximately 70 percentof which was shipped from points outside the Commonwealth of Penn-sylvania.During the same period the total sales value of the finished,products amounted to approximately$510,000, approximately 90 per-cent of which was shipped to points outside the Commonwealth ofPennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Fur & LeatherWorkersUnion of the United Statesand Canada,affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONOn or about March 18, 1943, the Union notified the Company thatit represented a majority of the Company's employees and requestedrecognition for bargaining purposes.The' Company informed theUnion that such recognition could not be granted unless and until'the Union was certified by the Board.A statement prepared by the Regional Director, and introduced inevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found to be appro-priate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that a unit consisting of all production and main-tenance employees, excluding supervisory and office employees, isappropriate.There is a dispute, however, over the disposition ofan employee who works 8 hours each Friday but not more than four,1 The Regional Director's statement shows that the Union submitted 67 application-for-membership cards, 66 of which appear to bear apparently genuine signatures,and 66 ofwhich bear names of persons whose names are on the Company's pay roll of March 25,1943; the pay roll lists the names of 67 employees in'the appropriate unit.All the cardswere dated between March 15 and March 29, 1943.I 204DECISIONSOF NATIONALLABOR RELATIONS BOARDFridays in any one month; the Union would exclude him whereas theCompany would include him in the appropriate unit.- It appears that the employee in question receives old age pensionpayments and, under the regulations which govern the granting ofsuch benefits, he would be precluded from receiving such paymentsif he received more than $15 per month as compensation for any workhe might perform during any one month.Under the working sched-ule, as stated above, 'this employee is permitted to remain eligible forthe old age benefits.We find that the employee in question is a regu-lar part-time employee and, according to our usual practice, he shallbe included in the unit hereinafter found appropriate. -We find that all production, and maintenance employees, includingthe regular part-time employee, but excluding supervisory and cler-ical employees, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of theAct. ,V. THE DETERMINATION OF REPRESE\TATIVESThe, Union requests that all persons who have worked 6 monthsor longer but who have been laid off, should be declared eligible toparticipate in an election.No showing was made as to the numberof such persons or the likelihood of their reemployment.pany has no fixed rehiring policy and doe's not maintain any listfrom which employees are hired or rehired. In accordance with our'usual practice, employees who -have been temporarily laid off willbe eligible to vote.We shall direct that the question concerning'represeiitation which has arisen be resolved by an election by secretballot among the employees in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.IDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with H.W. Byron,V. J. Byron, J. W. Byron, and S. T. Byron, Partners, trading anddoing business as The Mercersburg Tannery, Mercersburg, Pennsyl-vania, an election by secret ballot shall,be conducted as early aspossible, but not later than thirty (30) days from the date of this T'HE'MERCERSBTIRG TANNERY205Direction, under the direction and supervision of the Regional Directorfor the Sixth Region acting in this matter as' agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of saidRules and Regulations, among the employees in the unit found appro-priate, in Section IV, above, who were employed during the pay-rollperiod immediately ,preceding the date of this Direction includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whether or not they desireto be represented by International Fur & Leather Workers of UnitedStates and Canada, affiliated with the C. I. 0., for the purposes ofcollective bargaining.